       Case: 5:19-cv-02921-SL Doc #: 85 Filed: 07/07/20 1 of 3. PageID #: 887




                            UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF OHIO

                                    EASTERN DIVISION

 GOLD CREST, LLC, a California Limited             CASE No. 5:19-CV-02921
 Liability Company,
                                                   JUDGE SARA LIOI
                                      Plaintiff,
                vs.                                NOTICE OF DEFENDANT’S FAILURE
                                                   TO FILE AN OPPOSITION TO
 PROJECT LIGHT, LLC, an Ohio Limited               PLAINTIFF’S FED.R.CIV.P. 37
 Liability Company; PROSPETTO LIGHT,               MOTION TO COMPEL PRODUCTION
 LLC, an Ohio Limited Liability Company;           OF DOCUMENTS
 PROSPETTO LIGHTING, LLC, an Ohio                  [Docket Entry No. 75]
 Limited Liability Company; SAM AVNY,
 an individual; and DOES 1-10, inclusive;
                                                   Complaint Filed: 08-12-2019
                                   Defendants.



       NOW COMES, Plaintiff GOLD CREST, LLC (“Plaintiff” or “Gold Crest”), hereby

advises the Court that Defendant Project Light, LLC (“Defendant” or “Project Light”) has not

filed or served any opposition to Plaintiff’s Fed.R.Civ.P 37 Motion to Compel Production of

Documents (“MTC”).

       The Northern District’s Local Rules require an opposing party to serve a response

“within fourteen (14) days after service of any non-dispositive motion.” L.R. 7-1(d).

       Plaintiff Gold Crest filed and served its MTC on June 19, 2020 (Docket Entry No. 75),

thus any response or opposition was due on or before July 6, 2020, including three days for

service by FedEx delivery. As of July 7, 2020, Defendant Project Light has not filed a

response in opposition to Plaintiff Gold Crest’s MTC setting forth any objections to Plaintiff


                                        1
                        NOTICE OF NO OPPOSITION TO MOTION
       Case: 5:19-cv-02921-SL Doc #: 85 Filed: 07/07/20 2 of 3. PageID #: 888




Gold Crest’s discovery requests or any justification for Project Light’s failure to timely comply

with those requests.

       Accordingly, Plaintiff requests:

       1.      that the Court conclude that Plaintiff’s MTC be granted;

       2.      that Plaintiff’s Proposed Order regarding this MTC be entered in its entirety;

and

       3.      that Plaintiff be granted leave to file a supplemental Brief motion not later than

seven (7) days from the date of the Order setting forth its attorneys’ fees and costs incurred in

bringing this Motion to determine the amount of fees and costs to be awarded.

See Mill v. Ability Recovery Services, LLC, 2020 WL 2838597 at *1 (S.D. Ohio June 1, 2020)

(plaintiff’s motion to compel requests for production of documents granted in the absence of

defendant filing opposition); Newdigate v. Adamanda, Inc., 2015 WL 4111723, at *1 (S.D.

Ohio July 7, 2015).



                                    Respectfully submitted,



 Dated: July 7, 2020               _________________________________________
                                   Kyri S. Tsircou (California Bar No. 209905)
                                   Konrad L. Trope (California Bar No. 133214)
                                   Admitted Pro Hac Vice
                                   Tsircou Intellectual Property Law PC
                                   515 S. Flower St. Floor 36
                                   Los Angeles, California 90071
                                   Phone (323) 660-9916 Fax (323) 660-9917
                                   kyri@tsircoulaw.com; ktrope@tsircoulaw.com
                                   Counsel for Plaintiff Gold Crest, LLC, a California Limited
                                   Liability Company




                                         2
                         NOTICE OF NO OPPOSITION TO MOTION
       Case: 5:19-cv-02921-SL Doc #: 85 Filed: 07/07/20 3 of 3. PageID #: 889




                               CERTIFICATE OF SERVICE


       I am over the age of 18 and not a party to the within action; my business address is 515 S.
Flower St. Floor 36, Los Angeles, California 90071. I am employed by a member of the Bar of
this Court at whose direction the service was made.
      On July 7, 2020, I served the foregoing document entitled NOTICE OF
DEFENDANT’S FAILURE TO FILE AN OPPOSITION TO PLAINTIFF’S
FED.R.CIV.P. 37 MOTION TO COMPEL PRODUCTION OF DOCUMENTS [Docket
Entry No. 75] on interested parties in this action electronically through the Court’s ECF
System to:


        Kyri Tsircou, Counsel for Plaintiff             kyri@tsircoulaw.com
        Jay Campbell, Counsel for Plaintiff             jay.campbell@tuckerellis.com
        David Bernstein, Counsel for Plaintiff          david.bernstein@tuckerellis.com
        Konrad Trope, Counsel for Plaintiff             ktrope@tsircoulaw.com
        Ray L. Weber, Counsel for Defendants            rlweber@rennerkenner.com
        Laura J. Gentilcore, Counsel for Defendants     ljgentilcore@rennerkenner.com



       I declare under penalty of perjury under the laws of the United States of America that
the above is true and correct. Executed on July 7, 2020 at Caldwell, Idaho.


                                             __________________________________
                                             Gina Kincaid




                                        3
                        NOTICE OF NO OPPOSITION TO MOTION
